DETAILED ACTION

The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7-17 of U.S. Patent No. 11,057,674, claims 7-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 8,914,819 and claims 13-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims U.S. Patent No.  9,514,135. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are anticipated in every aspect by the claims of the patents.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 recites:
“An apparatus comprising: 
at least one memory; 
instructions in the apparatus; and 
at least one processor installed in a media presentation device to execute the instructions to at least: 
cause a video decoder to generate video display rasterizing information; 
present the video display rasterizing information via an output device of the media presentation device; and 
in response to monitoring being enabled, generate metering information corresponding to media presented in association with the video display rasterizing information presented via the output device”. Claim 7 recites “An apparatus comprising: 
at least one memory; 
instructions in the apparatus; and 
at least one processor to execute the instructions to at least: 
generate metering information based on (1) media sent to a headset and (2) media access commands received from a first communication interface of a portable meter at a second communication interface of a portable media presentation device, the portable meter comprising a metering information generator separate from the portable media presentation device, the portable meter to be communicatively coupled between the portable media presentation device and the headset, and the media received at an audio interface of the portable meter”.
Regarding claim 1, with the exception of the limitation of “present the video display rasterizing information via an output device of the media presentation device”, the claim, as drafted, amounts to a process that, under its broadest reasonable interpretation, covers certain methods of organizing human activity (i.e., a human pushing a button to cause an operation on a computer to be performed  and writing information in association with the displayed information) but for the recitation of generic computer components, i.e., memory, processor, apparatus, video decoder, etc. Regarding claim 7, the claim, as drafted, amounts to a process that, under its broadest reasonable interpretation, covers certain methods of organizing human activity (i.e., a human writing information). The additional elements are not sufficient to amount to significantly more than the judicial exception  because they are recited at a high-level of generality (i.e., as a generic computer performing generic computer functions), such that they amount to no more than mere instructions for simple data-gathering and transmission using a generic computer component. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea, and the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Therefore, the claim is not patent-eligible.
Additionally, the claim recites elements that do not integrate the abstract idea into a practical application because they do not impose any meaningful limitations on practicing the abstract idea sufficient to amount to significantly more than the judicial exception. Specifically, for claim 1, the additional element/limitation of “present the video display rasterizing information via an output device of the media presentation device” amounts to no more than adding insignificant extra solution activity.  Therefore, the claims are not patent-eligible.
Additionally, none of the dependent claims include additional elements that are sufficient to amount to significantly more than the judicial exception, and therefore are not patent-eligible.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1 and 13 recite “An apparatus comprising: 
at least one memory; 
instructions in the apparatus; and 
at least one processor installed in a media presentation device to execute the instructions”. This limitation is vague because it is unclear as to what is actually being claimed. Additionally, it is unclear as to how the apparatus of either claim is “comprised” of instructions in the apparatus. And, specifically regarding claim 1, the claim also recites “in response to monitoring being enabled”. However, it is unclear as to what this limitation actually refers to. 
Claim 7 recites “An apparatus comprising: 
at least one memory; 
instructions in the apparatus; and 
at least one processor to execute the instructions to at least: 
generate metering information based on (1) media sent to a headset and (2) media access commands received from a first communication interface of a portable meter at a second communication interface of a portable media presentation device, the portable meter comprising a metering information generator separate from the portable media presentation device, the portable meter to be communicatively coupled between the portable media presentation device and the headset, and the media received at an audio interface of the portable meter”. This limitation is vague because it is unclear as to what is actually being claimed. The claim appears to be directed to an apparatus including a processor to perform steps. However, the claim focuses not only on the processor but also on other elements not related to the performance of the processor and not positively recited as being a part of the apparatus. Furthermore, it is unclear as to how the apparatus is comprised of instructions in the apparatus.
Any claim not specifically referenced above is rejected as incorporating the deficiencies of the claim upon which it depends.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-4 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Houston (US6353929, hereinafter Houston).

Regarding claim 1, Houston discloses an apparatus (system, see Houston, at least at Figs 2-4 and related text) comprising:
at least one memory (see Houston, at least at Figs 2-4 and related text); 
instructions in the apparatus (see Houston, at least at Figs 2-4 and related text); and
at least one processor installed in a media presentation device to execute the instructions to at least (see Houston, at least at col 4, lines 31-56, col 9, lines 9-54, col 10, lines 8-19 col 14, lines 38-56, Fig. 4 and related text);
cause a video decoder to generate video display rasterizing information (see Houston, at least at col 4, lines 31-56, col 9, lines 9-54, col 10, lines 8-19 col 14, lines 38-56, Fig. 4 and related text); and
present the video display rasterizing information via an output device of the media presentation device (see Houston, at least at col 4, lines 31-56, col 9, lines 9-54, col 10, lines 8-19 col 14, lines 38-56, Fig. 4 and related text); 
the metering information collection application including the second machine-readable instructions that, when executed by the at least one processor, cause the at least one processor to, in response to monitoring being enabled (see Houston, at least col 10, lines 20-30 and related text), generate metering information corresponding to media presented in association with the video display rasterizing information presented via the output device (see Houston, at least at col 8, lines 33-48 and related text). 
Regarding claim 2, Houston discloses wherein the metering information includes at least one of a song title, a media tile title, a video title, a movie title, a show title, a number of times presented, a date and time of a presentation, an amount of media that was presented, a user identification, or a media player application identification (see Houston, at least at col 16, line 47 – col 17, line 19 and related text).
Regarding claims 3, Houston discloses wherein the metering information is generated based on at least one of audio signatures, audio watermarks, video signatures, video watermarks, or FIL tags (see Houston, at least at col 10, lines 53-60 and col 18, lines 3-25 and related text). 
Regarding claim 4, Houston discloses wherein the media presentation device is a television (see Houston, at least at col 14, lines 38-44, Fig. 4 and related text). 

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 5-6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Houston (previously cited).

Regarding claims 5-6, Houston does not specifically disclose presenting an agreement to a user via the output device of the media presentation device; and in response to the agreement being accepted, downloading an application to be executed by the at least one processor; or
determining whether the agreement is accepted based on a signal from an input device. However, it is very well-known and common in the art for the specific limitations as above to be included in a system for the advantage of for the advantage of providing content to a user based on a user’s ensured desire for the content, thereby maintaining user satisfaction. Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the system of Houston to specifically include the limitations as above for the advantage of providing content to a user based on a user’s ensured desire for the content, thereby maintaining user satisfaction.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENEA DAVIS whose telephone number is (571)272-9524 and whose email address is CHENEA.SMITH@USPTO.GOV. The examiner can normally be reached M-F: 8:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHENEA DAVIS/            Primary Examiner, Art Unit 2421